Per Curiam.
On appeal from mortgage foreclosure proceedings, a bank challenges the trial court’s order involuntarily dismissing its case against a borrower based on its determination that the bank failed to prove its standing to foreclose. After reviewing the record, we determine the bank presented competent, substantial evidence that it possessed the blank-endorsed note at the time suit was filed and thereby demonstrated that it had standing to foreclose at the inception of the suit. See Bolous v. U.S. Bank Nat'l Ass’n, 41 Fla. L. Weekly D2448, 210 So.3d 691, 2016 WL 6476320 (Fla. 4th DCA Nov. 2, 2016); Deutsche Bank Nat’l Trust Co. v. Marciano, 190 So.3d 166 (Fla. 5th DCA 2016).
We therefore reverse and remand for reinstatement of the final judgment of foreclosure.
Reversed and remanded with instructions;
Ciklin, C.J., Damoorgian and Gerber, JJ., concur.